Citation Nr: 1330217	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder (claimed as nervous condition).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a skin problem to include hair loss (alopecia areata).

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to May 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's most recent claim for service connection for a nervous disorder may be considered to encompass any acquired psychiatric disorder.  The claim on appeal has therefore been recharacterized to conform to Clemons.

Through his July 2011 Substantive Appeal, the Veteran requested a hearing before a member or members of the Board by live videoconference, which was scheduled for June 2013.  Under 38 C.F.R. § 20.704(d), if a claimant (or when a hearing only for oral argument by a representative has been authorized, the representative) fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appeal was with "good cause" and arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Here, the Veteran did not appear and no good cause has been shown or offered.  Therefore his request is considered withdrawn, and this matter is ready for further review.  38 C.F.R. § 20.702(d) (2013)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened service connection claim for an acquired psychiatric disorder and the issues of service connection for a skin problem to include hair loss and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1977 rating decision denied, in part, service connection for a nervous condition on the basis that there was no evidence of this condition during service or within one year of separation from service. 

2.  The evidence received since the April 1977 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1977 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002);    38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A.  §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For reasons explained below, the Board finds the Veteran's service connection claim for an acquired psychiatric disorder to be reopened by way of the submission of new and material evidence.  The reopened claim is being remanded for further evidentiary development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

New and Material Evidence Analysis for an Acquired Psychiatric Disorder

In this case, the Veteran seeks to reopen a previously denied claim of service connection for an acquired psychiatric disorder (previously adjudicated as a nervous condition).  The claim, initially filed in January 1977, was originally denied in an April 1977 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§  5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO denied that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the April 1977 rating decision, the RO denied the Veteran's service connection claim for a nervous condition because there was no evidence of this condition during service or within one year of separation from service.  The pertinent evidence of record at the time of the April 1977 rating decision included 1976-1977 private treatment records and the Veteran's lay statements.  In February 1977, the RO requested the Veteran's service treatment records and received a response that the Veteran's service treatment records were fire related and unavailable.  The RO contacted the Veteran with regard to the unavailability of his service treatment records and the Veteran stated, in a March 1977 written statement, that he did not have copies of his service treatment records.

The Board has reviewed the evidence of received since the April 1977 rating decision and finds that it qualifies as new and material evidence to warrant reopening the Veteran's previously denied claim for an acquired psychiatric disorder (previously adjudicated as a nervous condition).  Specifically, in a December 2009 statement, the Veteran wrote that, during the third of week of basic training, he noticed three bald spots on the rear of his head.  The Veteran stated that the military physician he spoke with told him that the bald spots were a result of a nervous condition which was causing hair loss, that he should try to relax, and that his hair would grow back.  The Veteran further stated that, at his service separation physical, the physician came across the nervous condition in the Veteran's file and informed him that he could either wait two weeks to have his condition evaluated or be discharged the next day.  The Veteran stated he choose to be discharged the next day.  Additionally, the Veteran has submitted private treatment records dated from 2003 through 2010.  A June 2005 private treatment record notes that the Veteran's "hand[s] and feet are breaking out because of his nerves."  

Although the RO previously considered the Veteran's contention, as detailed in a March 1977 written statement, that, while in service, a military physician told him he was "all tensed up" when he sought treatment for three bald spots on his head as well as a mention of his nervous condition during his separation physical, the Veteran has now provided a detailed and specific account of his in-service treatment for a nervous condition, as manifested by hair loss, and specifically relates the occurrence of the injury to his current hair loss disorder.  

Additionally, the Veteran's service treatment records and personnel records are unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In cases involving missing or unavailable service treatment records, VA is under a heightened duty to assist the Veteran with respect to the processing of his claim.  VA's heightened duty consists of "consider[ing] the applicability of the benefit of the doubt rule, . . . assist[ing] the claimant in developing the claim, and . . . explain[ing] its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 267 (1991).  As the Veteran's service treatment records are unavailable, the Board has applied the benefit of the doubt doctrine in the Veteran's favor and accepts, for the purpose of this decision, the Veteran's testimony as competent regarding treatment during service that included a physician's discussion of a nervous condition and his nervous condition being noted on his service separation physical.  The Veteran is competent to report the in-service treatment and discussion of a nervous condition as well as the notation on his service separation physical and the account is presumed credible for the purpose of reopening the claim. 

Accordingly, as the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim of service connection for an acquired psychiatric disorder is granted to this extent.  However, as explained below, additional evidentiary development is needed before proceeding to evaluate the Veteran's reopened claim on the merits.

In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the April 1977 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Additionally, additional service records were not received since the April 1977 rating decision therefore 38 C.F.R. § 3.156(c) does not apply.


ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013). 

Under the VCAA, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

First, for the reasons explained above, the Board has found the Veteran's service connection claim for an acquired psychiatric disorder to be reopened by way of the submission of new and material evidence.  Upon consideration of the reopened claims, the Board has applied the benefit of the doubt doctrine and accepts, for the purpose of this remand, the Veteran's statements regarding being treated during service for complaints related to hair loss, which included a physician's comment regarding a nervous condition, as factually accurate.  The Veteran is receiving current treatment for a hair loss disorder, as noted on an October 2009 private treatment record, as well as noted symptomatology of "nerves" on a June 2005 private treatment record.  Additionally, the Veteran contends that his current hair loss disorder is causally connected to his in-service treatment for a nervous condition.  In light of the aforementioned evidence and the Veteran's contentions in this case, the Board finds that the Veteran should be afforded a VA examination to determine the relationship, if any, of any current psychiatric disorder and the Veteran's active service.

Second, the Veteran has also filed a claim for service connection for a skin condition to include hair loss.  In the October 2009 claim for service connection, the Veteran stated that his skin and hair condition started in May 1955 during active service and continued over the years on a frequent basis.  The Veteran stated that he was informed by a military physician during service that his hair loss was due to a nervous condition.  In a December 2009 written statement, the Veteran states that his hair loss began in service during the third week of basic training, and that, when he sought treatment during service, the medical professional informed him that his hair loss was due to a nervous condition.  The Veteran further stated that he had his first flare up of hair loss in 1965 and was treated by Dr. T.M. and had another flare up in 1977.  Private treatment records submitted by the Veteran contained a 1976 medical history in which the Veteran reported no history of any skin disease and did not mention alopecia areata or any other indication of hair loss.  An October 2009 private treatment record reflects a current diagnosis of alopecia areata.  The treatment record notes the Veteran reported that his hair loss began during active service and had continued on and off for years.

Here there is a current diagnosis of alopecia areata, an in-service occurrence of hair loss, and an allegation that it was caused by or incurred in active service.  Due to the unavailability of service treatment records, the Board has applied the benefit of the doubt doctrine and accepts, for the purpose of this remand, the Veteran's statements that he sought treatment for the occurrence of bald spots on his scalp during service.  The Board finds that the evidence indicates that the Veteran's claimed hair loss and skin disorder may be associated with the in-service injury of hair loss.  Thus, a remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, the Veteran has filed a claim for service connection for hemorrhoids.  In the October 2009 claim for service connection, the Veteran stated that he was diagnosed with hemorrhoid conditional problems during basic training and was treated during service.  In a November 2009 written statement, the Veteran stated that he was treated for hemorrhoids at the beginning of basic training in May 1955.  The Veteran reported that he underwent surgery for hemorrhoids in January to February 1967 at a VA medical center (VAMC) and submitted a copy of his admission to a VAMC from January to February 1967 for thrombosed hemorrhoids.  Due to the unavailability of service treatment records and the benefit of the doubt doctrine, the Board finds there is competent evidence of in-service treatment for hemorrhoids based on the Veteran's lay statements.  

The Veteran has also claimed, in an October 2009 written statement, that he has experienced hemorrhoid problems continuously since service separation and that his condition has not improved.  The Veteran stated he is required to take certain precautions and medicate weekly for the hemorrhoid problems.  The Board finds that the low threshold has been met and an examination is required with regard to the Veteran's hemorrhoids.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records regarding his skin disorder to include hair loss, acquired psychiatric disorder, and hemorrhoids.  Subsequently, and after securing the proper authorizations where necessary, the AMC/RO should make arranges to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of any skin disorder to include hair loss and any hemorrhoid disability.  The claims folder should be made available to the examiner.  The examiner should diagnose all skin disorders, to include a hair loss disorder, and hemorrhoid disorders and then provide an opinion as to whether it is at least as likely not (50 percent or greater likelihood) that any skin disorder, to include a hair loss disorder, or hemorrhoid disorder was incurred in or caused by the Veteran's military service.  The examiner should provide a clear rational basis for all opinion expressed.  In providing the requested opinion, the examiner should accept as fact the Veteran's account of treatment during for hair and hemorrhoid disorders during service.

3.  Then, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorders.  The claims folder should be made available to the examiner.  The examiner should diagnose all Axis I and II psychiatric disorders and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability was incurred in or caused by the Veteran's military service.  The examiner should provide a clear rationale and basis for all opinions expressed.  In providing the requested opinion, the examiner should accept as fact the Veteran's account of receiving treatment for complaints of bald spots during service and that a military physician told him that the bald spots were the result of a nervous condition and notation of a nervous condition in the Veteran's file at service separation.

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


